EXHIBIT 10.1

October 18, 2006

Via Facsimile: (585) 242-8677

Zapata Corporation

100 Meridian Centre, Suite 350

Rochester, New York 14618

Attn: Avram A. Glazer

Gentlemen:

Reference is made to that Stock Purchase Agreement dated as of September 8, 2006
(the “Agreement”), by and between Zapata Corporation, a Nevada corporation (the
“Seller”), and Omega Protein Corporation, a Nevada corporation (the
“Purchaser”). All capitalized terms not otherwise defined herein shall have the
meaning given them in the Agreement.

Section 7.10(a)(i) of the Agreement requires that the Purchaser, as promptly as
practicable after the date of the Agreement, but no less than 20 business days
thereafter, file, a Registration Statement on Form S-3 pursuant to Rule 415 for
the resale of the Remaining Shares.

The Seller has requested that the Purchaser delay the filing of the Registration
Statement until such time as the Seller notifies the Purchaser, in writing
pursuant to Section 12.1 of the Agreement, of a new deadline for the filing of
the Registration Statement, which notification shall precede the new deadline by
at least 15 business days.

By executing this letter, the Seller hereby agrees to suspend the Purchaser’s
obligation to perform the requirement contained in Section 7.10(a)(i) of the
Agreement that the Registration Statement for the resale of the Remaining Shares
be filed by the Purchaser with the Commission as promptly as practicable after
the date of the Agreement, but no less than 20 business days thereafter. The
Purchaser and the Seller further agree that the Purchaser shall file the
Registration Statement with the Commission by the new deadline set by the
Seller, notification of which shall precede the new deadline by at least 15
business days. Notification of the new deadline shall be given in writing
pursuant to Section 12.1 of the Agreement.

Except as may be expressly set forth in this letter, all provisions, terms and
conditions in the Agreement remain unmodified and in full force and effect.

 

Very truly yours,

OMEGA PROTEIN CORPORATION

/s/ John D. Held

John D. Held

Executive Vice President



--------------------------------------------------------------------------------

October 20, 2006

Page 2

 

Acknowledged as of the date first written above:

ZAPATA CORPORATION

By:

 

/s/ Leonard DiSalvo

 

Name:

 

Leonard DiSalvo

 

Title:

 

Chief Financial officer

cc:

 

Woods Oviatt Gilman LLP

 

2 State Street

 

700 Crossroads Building

 

Rochester, New York 14614

 

Attn: Gordon Forth

 

Via Facsimile: (585) 987-2901

 

Porter & Hedges, L.L.P.

 

1000 Main Street, 36th Floor

 

Houston, Texas 77002

 

Attn: Robert G. Reedy

 

Via Facsimile: (713) 226-6274